Title: From Thomas Jefferson to Martha Jefferson Randolph, 4 April 1790
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
New York April 4. 1790.

I saw in Philadelphia your friends Mrs. Trist and Miss Rittenhouse. Both complained of your not writing. In Baltimore I enquired after Mrs. Buchanan and Miss Holliday. The latter is lately turned methodist, the former was married the evening I was there to a Mr. Turnbull of Petersburg in Virginia. Of course you will see her there. I find it difficult to procure a tolerable house here. It seems it is a practice to let all the houses the 1st. of February, and to enter into them the 1st. of May. Of course I was too late to engage one, at least in the Broadway, where all my business lies. I have taken an indifferent one nearly opposite Mrs. Elsworth’s which may give me time to look about me and provide a better before the arrival of my furniture. I am anxious to hear from you, of your health, your occupations, where you are &c. Do not neglect your music. It will be a companion which will sweeten many hours of life to you. I assure you mine here is triste enough. Having had yourself and dear Poll to live with me so long, to exercise my affections and chear me in the intervals of business, I feel heavily the separation from you. It is a circumstance of consolation to know that you are happier; and to see a prospect of it’s continuance in the prudence and even temper both of Mr. Randolph and yourself. Your new condition will call for abundance of little sacrifices. But they will be greatly overpaid by the measure of affection they will secure to you. The happiness of your life depends now on the continuing to please a single person. To this all other objects must be secondary; even your love to me, were it possible that that could ever be an obstacle. But this it can never be. Neither of you can ever have a more faithful friend than myself, nor one on whom you can count for more sacrifices. My own is become a secondary object to the happiness of you both. Cherish then for me, my dear child, the affection of your husband, and continue to love me as you have done, and to render my life a blessing by the prospect it may hold up to me of seeing you happy. Kiss Maria for me if she is with you, and present me cordially to Mr. Randolph: assuring yourself of the constant & unchangeable love of Your’s affectionately,

Th: Jefferson

